Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-39 were pending. On 9/20/22 Applicant attorney Greg Meyer agreed to an interview without traverse to claims 21-26, claims 27-39 are thus withdrawn. This action is a non-final rejection.

Double Patenting
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10846697. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is a obvious but broader version of claim 1 of the parent case. The applicant may file a terminal disclaimer to keep the instant claims together.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-26 are, drawn to a method for use in authentication that utilizes motion signatures. classified in G06Q 20/322
II. Claim 27-36 are, drawn to an authentication system using a gyro sensor and an accelerometer  but does not direct the consumer to move, classified in G06Q 20/327.
III. Claims 37-39 are drawn to a computer readable media that detect authorization requests including an indication of movement that includes per unit time values classified in   G06Q 20/40145.



The inventions are independent or distinct, each from the other because:
Inventions I, ii, iii are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination has separate utility such as a movement based X, Y and Z communication device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Claims 27-39 are withdrawn without traverse. However, the examiner had offered the attorney an opportunity to file a supplemental amendment to create one set of claims for examination. The attorney has agreed to add new system and media claims that “mirror” claim 21 and dependent claims so as to create a consistent set after receipt of the instant non-final rejection.

Claim Rejections - 35 USC § 101
The instant claims are similar to the allowed patent 10846697 and thus the instant claims are considered to be compliant similar to the parent. The invention is directed to technical concepts related to movement and sensing thereof in the context of payment authorization. The inventive concept is an improvement in the technology related to motion based signatures for example and thus no 35 USC 101 rejection is applied.  
Claim Rejections - 35 USC § 103
Claim(s) 21-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication 2013/0218775 to Dabosville in view of US Patent Publication to Herwig 2016/0224962 and US Patent Publication to Finzi 10366217 

As per claim 21 Dabosville discloses;  
21. (New) A computer-implemented method for use in authentication, the method comprising: 
detecting, by a computing device, an authorization request from a merchant, the authorization request for a transaction by a consumer at the merchant,
Dabosville(0029 authorization request, merchant 0051, 0081)
the transaction directed to a payment account associated with the consumer, McLure(0044 account associated with the customer)
the authorization request including a payment account credential for the payment account; in response to the detected authorization request:
D(0030, detection step)
communicating, by the computing device, an authentication success message to an issuer of the payment account based on the authentication of the consumer, thereby permitting the issuer to approve the transaction.  
Dabosville(0029)
Dabosville does not explicitly disclose what Herwig teaches;
identifying, by the computing device, a motion signature previously defined by the consumer, and stored in memory, based on the payment account credential included in the authorization request; Herwig(0019, motion based signature)
generating, by the computing device, an authentication request for the consumer, the authentication request including an instruction to move a communication device associated with the consumer in a manner consistent with the motion signature; 
Hewtig(0019, motion based signature)
and transmitting, by the computing device, the authentication request to the communication device, whereby the consumer is directed to move the communication device in a manner consistent with the motion signature; Hewtig(0019, motion based signature)

receiving, by the computing device, an indication of a movement of the communication device, from the communication device, in response to the authentication request,
Hewtig(0019, motion based signature)
comparing, by the computing device, the movement of the communication device to the motion signature; Page 2 of 8Preliminary Amendment authenticating, by the computing device, the consumer to the payment account in connection with the transaction,  Hewtig(0019, motion based signature)
in response to a match between the movement of the communication device and the motion signature; and 
Herwig (0019, motion based signature)
It would therefore have been obvious to one of ordinary skill in the art to combine the motion signature of Herwig payment with the secure device for transactions of Dabosville before the filing of the invention for the motivation of  “avoiding (physical) signature processing and the concomitant expenses and burdens thereof” 
Here Dabosville and Herwig do not explicitly disclose what Finzi teaches;
the indication including per unit time values of the movement measured by at least one of a gyro sensor and an accelerometer included in the communication device; 
Finzi 10366217 – gyro/sensor
It would therefore have been obvious to one of ordinary skill in the art to combine the secure device for transactions of Dabosville with the continuous user authentication teachings of Finzi before the filing of the invention for the motivation of “continuously authenticate the user of the touch screen device” … in order to prevent fraud… col. 1 liens 25-35)

As per claim 22 Dabosville discloses;
The computer-implemented method of claim 21, wherein detecting the authorization request from the merchant includes detecting the authorization request form the merchant via an acquirer associated with the merchant; and wherein the computing device includes a payment network computing device coupled in communication with a computing device of the acquirer.  
Dabosville(0029)

As per claim 23 Dabosville does not explicitly disclose what Finzi teaches The computer-implemented method of claim 21, wherein the computing device is an authentication computing device; and further comprising determining whether at least one of the payment account and the communication device is registered to the authentication computing device, based on the payment account credential; wherein identifying the motion signature is in response to the detected authorization request and the at least one of the payment account and the communication device being registered.  
Finzi(col. 8 lines 1-10 account registration, credential col. 7 lines 40-45)
The motivation for the combination is similar to that presented in claim 21.

As per claim 25, Dabosville discloses;
The computer-implemented method of claim 21, wherein authenticating the consumer to the payment account in connection with the transaction includes permitting the transaction to proceed.  
D(0057 the transaction can be validated, note “permitting” is essentially intended use )

As per claim 26 As per claim 25, Dabosville;
 Discloses The computer-implemented method of claim 21, wherein the motion signature includes multiple movements; and Page 3 of 8Preliminary Amendment wherein directing, by the computing device, the consumer to move the communication device includes directing the consumer to move the communication device, sequentially, consistent with the multiple movements.  
D(0069 movement 1 and movement two appears to be sequential)


Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication 2013/0218775 to Dabosville in view of US Patent Publication to Herwig 2016/0224962 and US Patent Publication to Finzi 10366217 further in view of Official notice.

Here the art of record, Dabosville, Herwig and Finzi do not explicitly disclose a PAN. The examiner finds “PAN” or primary account numbers to be old and well known at the time of the invention filling and incorporating such into a transaction would be obvious to one of ordinary skill in the art. The motivation is because an account has to have a primary number to be functional.



Allowable Subject Matter
Claims 23 and 26 combined with claim 21 would be allowable if incorporated into claim 21 and a terminal disclaimer filed with the parent case.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure from IP.com. 
Secure Remote Mobile Payment Architecture and Application IEEE (Year: 2010)
Secure Mobile Payment Systems IEEE (Year: 2014)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698